Order filed March 14, 2019.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00966-CR
                                  ____________

                          LUIS LIMONES, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 2
                          Harris County, Texas
                      Trial Court Cause No. 2110250

                                    ORDER

      The court today DENIED the motion for rehearing en banc filed by
appellant Luis Limones.



En banc court consists of C.J. Frost and J.J. Christopher, Wise, Jewell, Bourliot,
Zimmerer, Spain, Hassan, and Poissant (Spain, J., concurring).